DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 5, 2022 is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “110” (see Fig. 1) has been used to designate both the shaft and another part which is not clear.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“902” (see [0080])
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 
“502” (see Fig. 5A)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 13 and 14 are objected to because of the following informalities:  
The two claims appear to be exactly the same.
Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 8, 11, 12, and 19 is/are rejected under 35 U.S.C. 102(a)(2) as being clearly anticipated by Hunstable (US 20220006340 A1).
Regarding claim 1, Hunstable teaches a magnetically-geared machine (“In a conventional electric motor, a central core of tightly wrapped current carrying material creates magnetic poles (known as the rotor) spins or rotates at high speed between the fixed poles of a magnet (known as the stator) when an electric current is applied. The central core is typically coupled to a shaft which will also rotate with the rotor. The shaft may then be used to drive gears and wheels in a rotary machine and/or convert rotational motion into motion in a straight line”, [0005]) 
configured as a magnetic gear or magnetically-geared motor (the invention is contemplated to be used for a magnetically-geared motor of a vehicle, see the following continuation of the quote above) (“In many applications there is a need for a high torque output at relatively low revolutions per minute (RPM) or wattages, then as RPMs increase, the torque can be decreased. In electric vehicle applications, low speed operation often requires constant torque operation at less than the base speed for moving heavy loads, traversing rough terrain, or inclines such as hills. For instance, high torque may be required for local trash pickup when the trucks are moving slowly from house to house, but there is less need for high torque when the truck is in on the highway at higher speeds”, [0005])

    PNG
    media_image1.png
    613
    482
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    543
    588
    media_image2.png
    Greyscale

 comprising a magnetic outer rotor (Fig. 4A, 401), a magnetic inner rotor (Fig. 4A, 402), and a flux modulator (Fig. 5, 210), the magnetically geared machine further comprising: Halbach array (“In certain embodiments, the magnets forming the axial side walls 201-4202 and cylindrical walls 203-204 discussed herein may be made of out any suitable magnetic material, such as: neodymium, Alnico alloys, ceramic permanent magnets, electromagnets or Halbach Arrays”, [0060]) cladding magnets (Fig. 4A, 403 and 404) disposed at one or both axial ends of the magnetically geared machine.

	Regarding claim 2, Hunstable teaches the magnetically geared machine of claim 1. Hunstable further teaches wherein the Halbach array cladding magnets (Fig. 4A, 403 and 404) comprise permanent magnetic materials that have a magnetization vector with a non-zero axial component (“In contrast, the magnetic poles of the magnets forming the top or first axial wall 403 and the bottom or second axial wall 404 have their magnetic poles orientated or aligned parallel with the longitudinal axis 200”, [0088]) (the axial orientation can also be seen in Fig. 4, 440a).

    PNG
    media_image3.png
    669
    538
    media_image3.png
    Greyscale

	Regarding claim 3, Hunstable teaches the magnetically geared machine of claim 1. Hunstable further teaches wherein the axially-oriented Halbach arrays (Fig. 4A, 403 and 404) are disposed over each rotor pole to cap magnetic flux at the ends of the electric machine (“The individual magnets in the magnetic walls 403, 404, 401, and 402 all have their similar or “like” (e.g. north) magnetic poles orientated either towards or away from the interior of the tunnel 407 of the toroidal magnetic cylinder 230 to form a “closed” magnetic tunnel 407. The closed magnetic tunnel 407 runs circumferentially from the open end or exit 405 to the open end or exit 406 (similar to the tunnel 305 and open ends 308 and 310 discussed above with reference to FIG. 3) (i.e. the axially magnetized 403 and 404 cap the flux of 401 and 402 to form the closed magnetic loop described above).
	Regarding claim 4, Hunstable teaches the magnetically geared machine of claim 1. Hunstable further teaches wherein the axially-oriented Halbach arrays include a plurality of axially directed magnets each positioned over a pole of the magnetic inner rotor and magnetic outer rotor (Fig. 4A, notice how 403 and 404 are positioned over poles (labeled N and S) of inner rotor 402 and outer rotor 401).
	Regarding claim 7, Hunstable teaches the magnetically geared machine of claim 1. Hunstable further teaches wherein the magnetically geared machine is configured as a small-aspect ratio electric machine (“Because the coil windings are surrounded by the magnetic fields, there are no passive or overlapped end-windings. This results in a high utilization of copper and a compact stator”, [0073]) (the fact that the machine is compact would imply that it has a small-aspect ratio under the broadest reasonable interpretation of the terms). 
	Regarding claim 8, Hunstable teaches the magnetically geared machine of claim 1. Hunstable further teaches wherein the magnetically geared machine is configured as a magnetic gear (“Constant power mode in an electric motor equipped with a mechanism that controls back emf provides an operation that is similar to shifting gear ratios in a conventional mechanical transmission of a vehicle, that is, higher speeds are traded for lower available torque by changing gear ratios”, [0006]) (also see [0005] in the rejection of claim 1).
Regarding claim 11, Hunstable teaches a system comprising: magnetically-geared machine (“In a conventional electric motor, a central core of tightly wrapped current carrying material creates magnetic poles (known as the rotor) spins or rotates at high speed between the fixed poles of a magnet (known as the stator) when an electric current is applied. The central core is typically coupled to a shaft which will also rotate with the rotor. The shaft may then be used to drive gears and wheels in a rotary machine and/or convert rotational motion into motion in a straight line”, [0005]) 
configured as a magnetic gear or magnetically-geared motor (“Constant power mode in an electric motor equipped with a mechanism that controls back emf provides an operation that is similar to shifting gear ratios in a conventional mechanical transmission of a vehicle, that is, higher speeds are traded for lower available torque by changing gear ratios”, [0006])
comprising a magnetic outer rotor (Fig. 4A, 401), a magnetic inner rotor (Fig. 4A, 402), and a flux modulator (Fig. 5, 210); and Halbach array (“In certain embodiments, the magnets forming the axial side walls 201-4202 and cylindrical walls 203-204 discussed herein may be made of out any suitable magnetic material, such as: neodymium, Alnico alloys, ceramic permanent magnets, electromagnets or Halbach Arrays”, [0060]) cladding magnets (Fig. 4A, 403 and 404) disposed at one or both axial ends of the magnetically geared machine, 
wherein the Halbach array cladding magnets comprise permanent magnetic materials that have a magnetization vector with a non-zero axial component, and wherein the axially-oriented Halbach arrays are disposed over each rotor pole to cap magnetic flux at the ends of the electric machine (“The individual magnets in the magnetic walls 403, 404, 401, and 402 all have their similar or “like” (e.g. north) magnetic poles orientated either towards or away from the interior of the tunnel 407 of the toroidal magnetic cylinder 230 to form a “closed” magnetic tunnel 407. The closed magnetic tunnel 407 runs circumferentially from the open end or exit 405 to the open end or exit 406 (similar to the tunnel 305 and open ends 308 and 310 discussed above with reference to FIG. 3) (i.e. the axially magnetized 403 and 404 cap the flux of 401 and 402 to form the closed magnetic loop described above).
Regarding claim 12, Hunstable teaches the system of claim 11. Hunstable further teaches wherein the axially-oriented (“In contrast, the magnetic poles of the magnets forming the top or first axial wall 403 and the bottom or second axial wall 404 have their magnetic poles orientated or aligned parallel with the longitudinal axis 200”, [0088]) (the axial orientation can also be seen in Fig. 4, 440a) Halbach arrays include a plurality of axially directed magnets each positioned over a pole of the magnetic inner rotor and magnetic outer rotor (Fig. 4A, notice how 403 and 404 are positioned over poles (labeled N and S) of inner rotor 402 and outer rotor 401).
Regarding claim 19, Hunstable teaches a vehicle (“In many applications there is a need for a high torque output at relatively low revolutions per minute (RPM) or wattages, then as RPMs increase, the torque can be decreased. In electric vehicle applications, low speed operation often requires constant torque operation at less than the base speed for moving heavy loads, traversing rough terrain, or inclines such as hills. For instance, high torque may be required for local trash pickup when the trucks are moving slowly from house to house, but there is less need for high torque when the truck is in on the highway at higher speeds”, [0005])
comprising the magnetically geared machine of claim 1 (see rejection of claim 1 above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5, 6, and 13-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Smith et al. (US 20120262020 A1, hereinafter “Smith”). 
Regarding claim 5, Hunstable teaches the magnetically geared machine of claim 1.
Hunstable further teaches wherein the magnetic outer rotor, the magnetic inner rotor (i.e. the magnets forming the axial side walls) are configured as a first Halbach array configuration, and wherein the Halbach array cladding magnets (i.e. the magnets forming the cylindrical side walls) are configured as a second Halbach array configuration (“In certain embodiments, the magnets forming the axial side walls 201-4202 and cylindrical walls 203-204 discussed herein may be made of out any suitable magnetic material, such as: neodymium, Alnico alloys, ceramic permanent magnets, electromagnets or Halbach Arrays”, [0060]).
Hunstable does not teach wherein each of the magnets of the second Halbach array configuration is magnetized at a tilt angle between about 40                        
                            °
                        
                     and about 50                        
                            °
                        
                     to corresponding magnets of first Halbach array configuration.
Smith teaches a method of concentrating the magnetic flux of a Halbach array (Fig. 23, magnets 1930 and 1930’ form a Halbach array) by including neighboring magnets (Fig. 23, 1922 and 1923) magnetized with a tilt angle of 45                        
                            °
                        
                     relative to those of the Halbach array. 

    PNG
    media_image4.png
    360
    496
    media_image4.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to include a 45                        
                            °
                        
                     tilt angle—as taught by Smith—between the cladding magnet arrays and the magnets of the two rotors. 
	This would have the advantage of creating a more efficient machine by minimizing flux leakage (“The flux focusing magnet assemblies described below may be beneficially used in any application that utilizes magnetic flux, and are particularly useful in those applications where it is desired to maximize the flux that crosses a gap while minimizing leakage flux, improving the peak flux density across the gap, and/or shaping the flux field across said gap”, [0061]).
	Regarding claim 6, Hunstable in view of Smith teaches the magnetically geared machine of claim 5.
Hunstable does not teach wherein the tilt angle is about 45°.
Smith further teaches wherein the tilt angle is about 45° (see Fig. 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to include a 45                        
                            °
                        
                     tilt angle—as taught by Smith—between the cladding magnet arrays and the magnets of the two rotors. 
	This would have the advantage of creating a more efficient machine by minimizing flux leakage (“The flux focusing magnet assemblies described below may be beneficially used in any application that utilizes magnetic flux, and are particularly useful in those applications where it is desired to maximize the flux that crosses a gap while minimizing leakage flux, improving the peak flux density across the gap, and/or shaping the flux field across said gap”, [0061]).
Regarding claim 13, Hunstable teaches the system of claim 11.
 Hunstable further teaches wherein the magnetic outer rotor, the magnetic inner rotor (i.e. the magnets forming the axial side walls) are configured as a first Halbach array configuration, and wherein the Halbach array cladding magnets (i.e. the magnets forming the cylindrical side walls) are configured as a second Halbach array configuration (“In certain embodiments, the magnets forming the axial side walls 201-4202 and cylindrical walls 203-204 discussed herein may be made of out any suitable magnetic material, such as: neodymium, Alnico alloys, ceramic permanent magnets, electromagnets or Halbach Arrays”, [0060]).
Hunstable does not teach wherein each of the magnets of the second Halbach array configuration is magnetized at a tilt angle between about 40                        
                            °
                        
                     and about 50                        
                            °
                        
                     to corresponding magnets of first Halbach array configuration.
Smith teaches a method of concentrating the magnetic flux of a Halbach array (Fig. 23, magnets 1930 and 1930’ form a Halbach array) by including neighboring magnets (Fig. 23, 1922 and 1923) magnetized with a tilt angle of 45                        
                            °
                        
                     relative to those of the Halbach array. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to include a 45                        
                            °
                        
                     tilt angle—as taught by Smith—between the cladding magnet arrays and the magnets of the two rotors. 
	This would have the advantage of creating a more efficient machine by minimizing flux leakage (“The flux focusing magnet assemblies described below may be beneficially used in any application that utilizes magnetic flux, and are particularly useful in those applications where it is desired to maximize the flux that crosses a gap while minimizing leakage flux, improving the peak flux density across the gap, and/or shaping the flux field across said gap”, [0061]).
	Regarding claim 14, claim 14 is the exact same as claim 13 so the rejection is the same.
	Regarding claim 15, Hunstable in view of Smith teaches the system of claim 14.
Hunstable does not teach wherein the tilt angle is about 45°.
Smith further teaches wherein the tilt angle is about 45° (see Fig. 23).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to include a 45                        
                            °
                        
                     tilt angle—as taught by Smith—between the cladding magnet arrays and the magnets of the two rotors. 
	This would have the advantage of creating a more efficient machine by minimizing flux leakage (“The flux focusing magnet assemblies described below may be beneficially used in any application that utilizes magnetic flux, and are particularly useful in those applications where it is desired to maximize the flux that crosses a gap while minimizing leakage flux, improving the peak flux density across the gap, and/or shaping the flux field across said gap”, [0061]).
	Regarding claim 16, Hunstable in view of Smith teaches the system of claim 14.
Hunstable does not teach wherein the tilt angle is at least one of about 40°, 41°, 42°, 43°, 44° 45°, 46°, 47°, 48°, 49°, and 50°.
Smith teaches a method of concentrating the magnetic flux of a Halbach array (Fig. 23, magnets 1930 and 1930’ form a Halbach array) by including neighboring magnets (Fig. 23, 1922 and 1923) magnetized with a tilt angle of 45                        
                            °
                        
                     relative to those of the Halbach array. 
	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to include a 45                        
                            °
                        
                     tilt angle—as taught by Smith—between the cladding magnet arrays and the magnets of the two rotors. 
	This would have the advantage of creating a more efficient machine by minimizing flux leakage (“The flux focusing magnet assemblies described below may be beneficially used in any application that utilizes magnetic flux, and are particularly useful in those applications where it is desired to maximize the flux that crosses a gap while minimizing leakage flux, improving the peak flux density across the gap, and/or shaping the flux field across said gap”, [0061]).
Claim(s) 9 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Zhu et al. (“An Axial-Field Flux-Modulated Magnetic Gear”, hereinafter “Zhu”).
Regarding claim 9, Hunstable teaches the magnetically geared machine of claim 1.
Hunstable does not teach wherein the magnetically geared machine is configured as a coaxial magnetic gear.
Zhu teaches a magnetically geared machine (“With the development of high field permanent magnet (PM) [3], the non-contact torque transmission device based on the interaction between PMs, namely magnetic gear (MG) has been extensively investigated”, p. 1, paragraph 2) which is configured as a coaxial magnetic gear (“Recently, a new type of coaxial MG (CMG) has been proposed, in which a stationary modulation ring is sandwiched between the outer and inner rotors [1], as shown in Fig. 1”, p. 1, paragraph 3). 

    PNG
    media_image5.png
    241
    329
    media_image5.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable to be a coaxial magnetically geared machine as taught by Zhu. 
	This would have the advantage of improving torque transmission (“By adopting the coaxial topology, all PMs in CMGs contribute to torque transmission [4], [6] based on the flux modulation function of its stationary ring. So the torque transmission capability can be improved significantly compared with that of its conventional counterparts”, p. 1, paragraphs 3 and 4). 
	Regarding claim 18, Hunstable teaches the geared machine of claim 1. Hunstable does not teach a wind turbine.
	Zhu teaches a magnet gear configured for use in a wind turbine (“In order to transmit torque in different speeds, mechanical gears have been widely using in many applications such
as wind energy conversion”, p. 1, paragraph 1).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable by incorporating it into a wind turbine as taught by Zhu. 
This would have the advantage of making the device more marketable by incorporating it into a practical application.
Claim(s) 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Johnson et al. (“Design and Analysis of an Axial Flux Magnetically Geared Generator”, hereinafter “Johnson”).
Regarding claim 10, Hunstable teaches the magnetically geared machine of claim 1.
Hunstable does not teach wherein a percentage of inner/outer rotor magnet height covered by the cladding magnet in the radial direction is at least 50%.
Johnson teaches a magnetically-geared machine (“This work proposes a topology for an axial flux magnetically geared machine, in which the electric machine is placed in the bore of the axial flux magnetic gear”, abstract)
wherein a percentage of inner/outer rotor magnet height (see labels in Fig. 4, below) covered by the cladding magnet (Fig. 4, “low speed rotor”) in the radial direction is at least 50% (Fig. 4, low speed rotor radial magnet height matches that of the outer rotor magnet) (note the Examiner is interpreting “inner/outer rotor magnet height” as “inner or outer rotor magnet height”, as this would be the broadest reasonable interpretation according to one of ordinary skill in the art) (see MPEP 2111). 

    PNG
    media_image6.png
    313
    329
    media_image6.png
    Greyscale

	It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable by having the cladding magnets cover the outer rotor magnet heights in the radial direction by at least 50% as taught by Johnson.
	This would have the advantage of increasing the amount of magnetic interaction between the cladding magnets and the rotor. 
Claim(s) 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hunstable in view of Tallerico et al. (“Design of a Magnetic Gear for NASA's Vertical Lift Quadrotor Concept Vehicle”, hereinafter “Tallerico”). 
Regarding claim 17, Hunstable teaches the magnetically geared machine of claim 1. 
	Hunstable does not teach an aircraft. 
	Tallerico teaches a magnet gear configured for use in an aircraft (“Magnetic gears are an attractive alternative to mechanical gears for electrified aircraft drive systems due to their ability to transmit torque without mechanical tooth contact. Consequently, magnetic gears enable electrified aircraft to take advantage of the benefits of gearing without introducing most of the contact-related reliability concerns associated with mechanical gearing. Magnetic gears however, have not been shown to match the specific torque (torque per unit mass) and efficiency of their mechanical counterparts in an aerospace application to date. In this paper, the design of a concentric magnetic gear for a NASA personal-air-transport reference vehicle is presented to demonstrate the feasibility of a magnetic gear for aerospace applications”, abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable by incorporating it into an aircraft as taught by Tallerico. 
This would have the advantage of making the device more marketable by incorporating it into a practical application.
Regarding claim 20, Hunstable teaches the magnetically geared machine of claim 1. 
	Hunstable does not teach a spacecraft. 
	Tallerico teaches a magnet gear configured for use in a spacecraft (“Magnetic gears are an attractive alternative to mechanical gears for electrified aircraft drive systems due to their ability to transmit torque without mechanical tooth contact. Consequently, magnetic gears enable electrified aircraft to take advantage of the benefits of gearing without introducing most of the contact-related reliability concerns associated with mechanical gearing. Magnetic gears however, have not been shown to match the specific torque (torque per unit mass) and efficiency of their mechanical counterparts in an aerospace application to date. In this paper, the design of a concentric magnetic gear for a NASA personal-air-transport reference vehicle is presented to demonstrate the feasibility of a magnetic gear for aerospace applications”, abstract). 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the magnetically geared machine of Hunstable by incorporating it into a spacecraft as taught by Tellerico. 
This would have the advantage of making the device more marketable by incorporating it into a practical application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER S LEONE whose telephone number is (571)272-4039. The examiner can normally be reached M-F: 8:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/CHRISTOPHER S LEONE/Examiner, Art Unit 2834                                                                                                                                                                                                        
/QUYEN P LEUNG/Supervisory Patent Examiner, Art Unit 2834